Judgment, in a foreclosure action, which provides that the appellant’s answer be struck out and for the dismissal of her counterclaim, unanimously affirmed, in so far as appealed from, with ten dollars costs and disbursements. The bond and the mortgage involved in this action were assigned to the plaintiff by appellant as collateral security for the balance due on a loan made by plaintiff to her. Appellant joined with the plaintiff in asking foreclosure as demanded in the complaint, but subject to the adjustment of her rights in the security, or the proceeds thereof, as her interest might appear. By joining appellant as pledgor of the mortgage, her rights, as well as those of the mortgagor, were foreclosed by the judgment under review, but the appellant’s claim upon the proceeds of the sale, in so far as they exceed the *920amount of the debt for which the mortgage was pledged as security, survives as a matter of law. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.